 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   JULIET LALONNE,               )   NO. CV 20-600-DOC(E)
                                   )
12                  Petitioner,    )
                                   )   ORDER ACCEPTING FINDINGS,
13        v.                       )
                                   )   CONCLUSIONS AND RECOMMENDATIONS
14   CRAIG J. MITCHELL, et al.,    )
                                   )   OF UNITED STATES MAGISTRATE JUDGE
15                                 )
                    Respondents.   )
16   ______________________________)
17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19   Petition, all of the records herein and the attached Report and
20   Recommendation of United States Magistrate Judge.     Further, the Court
21   has engaged in a de novo review of those portions of the Report and
22   Recommendation to which any objections have been made.     The Court
23   accepts and adopts the Magistrate Judge’s Report and Recommendation.
24

25         IT IS ORDERED that Judgment be entered denying and dismissing
26   the Petition without prejudice.
27   ///
28   ///
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order,

 2   the Magistrate Judge’s Report and Recommendation and the Judgment

 3   herein on Petitioner.

 4

 5        LET JUDGMENT BE ENTERED ACCORDINGLY.

 6

 7             DATED:   'FCSVBSZ 

 8

 9

10                               ___________________________________
                                            DAVID O. CARTER
11                                   UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        2
